ACCEPTED
                                                                   03-13-00318-CV
                                                                           4431261
                                                          THIRD COURT OF APPEALS
                                                                    AUSTIN, TEXAS
                                                              3/10/2015 8:37:20 AM
                                                                  JEFFREY D. KYLE
                                                                             CLERK
               NO. 03-13-00318-CV

           IN THE COURT OF APPEALS                 FILED IN
                                            3rd COURT OF APPEALS
           THIRD DISTRICT OF TEXAS              AUSTIN, TEXAS
                  AUSTIN, TEXAS             3/10/2015 8:37:20 AM
                                              JEFFREY D. KYLE
                                                    Clerk
         JUAN A. MARTIN-DE-NICOLAS
                  APPELLANT

                       VS.

                   REX JONES
                    APPELLEE




   APPEALED FROM THE COUNTY COURT AT LAW NO. 2
             OF TRAVIS COUNTY, TEXAS
           CAUSE NO. C-1-CV-12-008738


OPPOSITION TO APPELLANT’S MOTION FOR EN BANC
              RECONSIDERATION




                    RONALD L. CLARK
                    TBN: 04298300
                    1701 Directors Boulevard, Suite 920
                    Austin, Texas 78744
                    (512) 445-1592 - Telephone
                    (210) 394-1635 - Facsimile
                    ronald.clark@farmersinsurance.com
                    ATTORNEY FOR APPELLEE



     ORAL ARGUMENT IS NOT REQUESTED
               IDENTITY OF THE PARTIES AND COUNSEL

Appellant – Plaintiff Below:        Counsel
Juan A. Martin-de-Nicolas           Juan A. Martin-de-Nicolas
                                    TBN: Pro Se
                                    5604 Woodview Avenue
                                    Austin, Texas 78756
                                    Tel: (512) 565-1498
                                    Fax: None




Appellee – Defendant Below:         Counsel
Rex Jones                           Ronald L. Clark
                                    CLARK, PRICE & TREVINO
                                    TBN: 04298300
                                    1701 Directors Boulevard, Suite 920
                                    Austin, Texas 78744
                                    Tel: (512) 445-1592
                                    Fax: (210) 394-1635
                                    ronald.clark@farmersinsurance.com




                                1
TO THE HONORABLE COURT OF APPEALS:

        Appellant has again filed another motion for reconsideration; this time en

banc.    Appellant served his motion for en banc reconsideration on or about

February 17, 2015. Appellant still provides nothing new to change the Court’s

prior opinion in this case.

        Initially, Appellant sought rehearing from the Court’s August 28, 2014

opinion. Appellant’s motion for rehearing was denied on January 26, 2015.

        In the Court’s August 28, 2014 opinion, it found no reversible error.

Plaintiff’s motion for en banc consideration does not bring forward any new

matters or facts that could in any way be a basis for a rehearing. Appellant merely

rehashes what he brought forward in his first appellate brief.

        Pointing out again, Appellant was not denied any due process rights and the

county court did not commit error. The Court properly found that appellant was

not denied notice of any hearings. Appellant could not show any harm to him from

the actions of the trial court below. Appellant tried his case in JP court and lost.

He did not timely file his appeal to the county court at law, which is undisputed.

Nothing done thereafter by the county court or appellee changed appellant’s failure

to timely meet his timetables to perfect his appeal to county court. Appellant failed

to timely file his attempt to perfect his appeal. There is no document in the record

that indicated appellant’s intention to appeal the ruling of the justice court was ever



                                          2
filed within the period for perfecting appeals. Appellant’s motion for new trial and

JNOV do not demonstrate a desire to appeal. Further, he did not file a notice of

appeal within the time for filing the appeal bond as set out in the rules and case law

cited by appellant. Appellant filed his bond 13 days late. There was nothing done

by appellee or the county court that caused or contributed to appellant’s failure to

comply with the filing deadlines or to cure that failure. Exhibit A is attached as

timeline for the Court.

      Through exhaustive review, this Honorable Court of Appeals found no

reversible error was committed by the trial court below nor were the actions of the

appellee.   Therefore, appellant’s motion for rehearing should be in all things

denied.




                                          3
                                        Respectfully submitted,

                                        CLARK, PRICE & TREVINO




                                  BY:
                                        Ronald L. Clark
                                        TBN: 04298300
                                        1701 Directors Boulevard, Suite 920
                                        Austin, Texas 78744
                                        Telephone: (512) 445-1580
                                        Facsimile: (512) 383-0503
                                        ronald.clark@farmersinsurance.com

                                        ATTORNEYS FOR APPELLEE


                       CERTIFICATE OF COMPLIANCE
      I certify that this document was produced on a computer using Microsoft

Word 2003 and contains 845 words, as defined by the computer software's word-

count function, excluding the sections of the documents listed in Texas Rules of

Appellate Procedure 9.4 (i) (1)




                                        _____________________________
                                        Ronald L. Clark




                                           4
                          CERTIFICATE OF SERVICE

       I certify that on the _10th_ day of March, 2015, a true and correct copy of
the foregoing instrument was forwarded via certified mail, return receipt requested,
and/or by hand delivery and/or by fax transmission and/or by regular mail, and/or
by electronic service opposing counsel and to all other counsel of record of first-
class regular mail.

   Juan A. Martin-de-Nicolas
   5604 Woodview Avenue
   Austin, Texas 78756




                                ____________________________________
                                RONALD L. CLARK




                                         5
EXHIBIT A

Step Action - Form                       TRCP Deadline              Due           Done
                                         Rule
1      Trial court renders and signs     556                                      07/11/12
       judgment                                                                   by the
                                                                                  court

2      Appellant files motion for        569      Step 1 within     07/18/12 07/18/12
       JNOV and MNT                               5 days of         [excluding
                                                  rendition of      Sat. and
                                                  judgment          Sun. per
                                                                    Rule 4]

3      Motion for JNOV and MNT 567                Step 1 within     07/23/12 07/23/121
       is overruled by operation of               10 days after     [including
       law – Justice Court without                rendition of      Sat. and
       power to sign order on MNT                 judgment          Sun. per
                                                                    Rule 4]

4      Appellant perfects de novo        571      Step 1 within 07/31/12          08/15/12
       appeal to county court.           and      20 days of a
       Under the holding in Searcy       573      judgment [10
       -– if a party files a motion               days + 10
       for new trial in Justice                   days]
       Court, there is a maximum
       of 20 days to file an appeal
       bond

5      Appellant perfects de novo        571      Step 3 within     08/02/12      08/15/12
       appeal to county court.           and      10 days of a      MNT was
                                         573      judgment or       overruled
                                                  order             by
                                                  overruling        operation
                                                  MNT               of law on
                                                                    7-23-12


1
 The ten day period expired on July 21, 2012. However, that day was a Saturday and so any
deadline is extended to the next regular weekday, or July 23, 2012.

                                              6